It is ordered and adjudged by this court that the judgment and decree of the said circuit court be and the same hereby is modified so as to require said defendant, The Cleveland, Cincinnati, Chicago & St. Louis Railway Company to erect or cause to be erected, at its own expense, on so much of its said property, described in the petition, fronting on the east side of said viaduct and its north approach, as lies north of the defendant’s buildings heretofore erected and now existing on a part of its said property and. referred to in the petition; and on so much of its said property described in the petition, fronting on the west side of said viaduct and its north approach, as lies between the north line of the right of way of The Pittsburg, Cincinnati, Chicago & St. Louis Railway Company and the south line of the building known as the Monj^peny-Hammond Company building, erected since the beginning of this action on a part of said defendant’s property, the south line of said building being at or near the south line of the north abutment of said viaduct, at the same elevation and with the same clearance as that of the viaduct, namely, sixteen feet, three inches, neat and ornamental buildings of the kind of material, size and style of the defendant’s said existing buildings, to be commenced by said defendant within sixty days after this decree has been entered on the journal of this court and to be prosecuted without unnecessary delay, and to be fullv completed within two years after the entry of this decree. And this cour-t doth reserve *475the consideration of all further directions and modifications of said judgment and decree and of the obligation of the said defendant in error to build on other portions of its said property, particularly on that property fronting on. the viaduct south of Maple street, and either party shall be at liberty to apply to the court as occasion shall require. In all other respects said judgment and decree is affirmed. Ordered that the further consideration of this case be adjourned until the further order of the court. Ordered that the cross-petition in error herein be and the same is hereby dismissed at the costs of the said defendant in error herein,' and it is further ordered that the' said defendant in error pay its own costs herein and that plaintiff in error herem recover its costs from the said defendant in error.
Crew, C. J., Summers, Spear, Davis, Shauck and Price, JJ-, concur.